                            UNITED STATES DISTRICT COURT

                            MIDDLE DISTRICT OF LOUISIANA

 JOHN ROUSE
                                                      CIVIL ACTION
 VERSUS
                                                      NO. 18-583-JWD-EWD
 JASON ARD, ET AL.

                                     RULING AND ORDER

       This matter comes before the Court on two motions. The first is the Motion for Summary

Judgment (Doc. 20) filed by Defendants Jason Ard, Sheriff of Livingston Parish, (“Sheriff Ard”)

and Deputy Christian Williams (“Williams”) (collectively, “Defendants”) (the motion is referred

to as “Defendants’ MSJ”). Plaintiff John Rouse (“Plaintiff” or “Rouse”) opposes the motion

(Doc. 22), and Defendants have filed a reply (Doc. 23). The second motion is the Motion for

Partial Summary Judgment (Doc. 24) filed by Rouse (“Plaintiff’s MPSJ”). Defendants oppose

the motion (Doc. 28), and Plaintiff has filed a reply (Doc. 29). Oral argument is not necessary.

The Court has carefully considered the law, the facts in the record, and the arguments and

submissions of the parties and is prepared to rule.

       For the following reasons Defendants’ MSJ is granted in part and denied in part. First, in

the Fifth Circuit, there is no independently cognizable claim under § 1983 for malicious

prosecution. Even if the Court were to construe this claim as one for false arrest, the claim

would be barred by Heck v. Humphrey, 512 U.S. 477, 114 S. Ct. 2364, 129 L. Ed. 2d 383 (1994).

Thus, Plaintiff’s § 1983 claim for malicious prosecution is dismissed.

       Second, Plaintiff does not oppose the dismissal of the following claims: (1) his § 1983

claim for supervisory liability; (2) his § 1983 Monell claim; and (3) his claim to declare La. Rev.
Stat. Ann. § 14:122 unconstitutional and enjoin its enforcement. Accordingly, these claims are

also dismissed.

         Third, because the Court has dismissed all claims over which it had original jurisdiction,

the Court will decline to exercise supplemental jurisdiction over Plaintiff’s remaining state law

claims for malicious prosecution and vicarious liability.

         For the same reason, Plaintiff’s MPSJ is denied without prejudice. This issue can be

decided by the state court, should Plaintiff choose to refile there.

    I.       Relevant Factual Background

         Plaintiff John Rouse is a contractor in the business of restoring and remediating damage

from water, fire, mold, sewage, and flood, in residential and commercial properties. (Decl. of

John Rouse ¶ 5, Doc. 22-1; Compl. ¶ 6, Doc. 22-1, Doc. 22-1 at 3.) Defendant Christian

Williams is a Deputy with the Livingston Parish Sheriff’s Office (“LPSO”), and Defendant Jason

Ard is the Sheriff of Livingston Parish. (Rouse Decl. ¶ 5; Compl. ¶ 1.)

         On May 26, 2017, while Rouse was shopping in Denham Springs, Louisiana, Deputy

Williams arrested Rouse, seized him, and took him to jail. (Rouse Decl. ¶ 5; Compl. ¶ 8; Local

Rule 56(a) Statement of Undisputed Material Facts (“SUMF”) ¶ 1, Doc. 20-1; Statement of

Genuinely Disputed Material Facts that Preclude Summary Judgment (“SGDMF”), Doc. 22-

4).) 1 Plaintiff asserts that Williams charged him with the crime of Public Intimidation and

Retaliation in violation of La. Rev. Stat. Ann. § 14:122, a felony punishable by up to five years

in prison at hard labor. (Rouse Decl. ¶ 5; Compl. ¶ 9.) According to Plaintiff, Williams alleged

that Plaintiff had committed this crime by speaking words that allegedly threatened Williams’s




1
 Though Plaintiff submitted a SGDMF, he did not dispute any of the facts asserted by Defendants in their SUMF.
Accordingly, under this Court’s local rules, all of Defendant’s SUMF are deemed admitted. See M.D. La. LR 56(f).

                                                        2
job and allegedly threatened to make complaints against Williams and to sue him. (Rouse Decl. ¶

5; Compl. ¶ 10.)

         A bill of information was filed by the Livingston Parish District Attorney arising out of

the May 26, 2017, arrest in State of Louisiana v. John Joseph Thomas Rouse, Docket No.

114513, Twenty-First Judicial District Court, Parish of Livingston, State of Louisiana, charging

Plaintiff only with violations of La. Rev. Stat. Ann. § 14:103.A(2) (“Disturbing the Peace”) and

La. Rev. Stat. Ann. § 14:108 (“Resisting an Officer”). (SUMF ¶ 2, Doc. 20-1; SGDMF, Doc. 22-

4.) After a trial on the merits, Plaintiff was duly convicted on both of the charges arising from

his May 26, 2017, arrest (“Disturbing the Peace” and “Resisting an Officer”). (SUMF ¶ 5, Doc.

20-1; SGDMF, Doc. 22-4.)

         No bill of information or indictment was ever filed charging Plaintiff with violating La.

Rev. Stat. Ann. § 14:122 (“Public Intimidation”). (SUMF ¶ 3, Doc. 20-1; SGDMF, Doc. 22-4.)

Plaintiff was never prosecuted for violating this statute. (SUMF ¶ 4, Doc. 20-1; SGDMF, Doc.

22-4; Rouse Decl. ¶ 4, Doc. 22-1.) The district attorney refused the charge. (Rouse Decl. ¶ 4,

Doc. 22-1; Williams Dep. 9, Doc. 22-3 at 2.)

         Additionally, the Fifth Circuit Court of Appeals has ruled that, “insofar as it criminalizes

‘threats,’ Section 14:122 is unconstitutionally overbroad.” (SUMF ¶ 6, Doc. 20-1 (citing Seals v.

McBee, 88 F.3d 587 (5th Cir. 2018)); SGDMF, Doc. 22-4).) The time period for the State of

Louisiana to seek review of the Fifth Circuit’s decision by the Fifth Circuit has expired, so the

judgment rendered in Seals is now final. (SUMF ¶ 6, Doc. 20-1; SGDMF, Doc. 22-4.)

   II.      Summary Judgment Standard

         “The court shall grant summary judgment if the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R.



                                                   3
Civ. P. 56(a). If the mover bears his burden of showing that there is no genuine issue of fact, “its

opponent must do more than simply show that there is some metaphysical doubt as to the material

facts. . . . [T]he nonmoving party must come forward with ‘specific facts showing that there is a

genuine issue for trial.’ ” See Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574,

586–87, 106 S. Ct. 1348 (1986) (internal citations omitted). The non-mover's burden is not

satisfied by “conclusory allegations, by unsubstantiated assertions, or by only a ‘scintilla’ of

evidence.” Little v. Liquid Air Corp., 37 F.3d 1069, 1075 (5th Cir. 1994) (citations and internal

quotations omitted). “Where the record taken as a whole could not lead a rational trier of fact to

find for the non-moving party, there is no ‘genuine issue for trial.’ ” Matsushita Elec. Indus. Co.,

475 U.S. at 587. Further:

          In resolving the motion, the court may not undertake to evaluate the credibility of
          the witnesses, weigh the evidence, or resolve factual disputes; so long as the
          evidence in the record is such that a reasonable jury drawing all inferences in favor
          of the nonmoving party could arrive at a verdict in that party's favor, the court must
          deny the motion.

International Shortstop, Inc. v. Rally's, Inc., 939 F.2d 1257, 1263 (5th Cir. 1991).

   III.      Defendants’ MSJ (Doc. 20)

             A. Parties Arguments

                       1. Defendants’ Original Memorandum (Doc. 20-2)

          Defendants have three main grounds for attack: (1) Plaintiff’s claims are barred by Heck;

(2) Plaintiff fails to establish a malicious prosecution claim because he was convicted on every

charge for which he was prosecuted; and (3) Plaintiff lacks standing to obtain declaratory or

injunctive relief on the constitutionality of La. Rev. Stat. Ann. § 14:122, as these claims are

moot.




                                                    4
       Defendants begin by arguing that there is no freestanding federal claim for malicious

prosecution. Defendants cite to numerous Fifth Circuit cases for this position. Plaintiff tries to

argue that the malicious prosecution claim was accompanied by a Fourth Amendment seizure of

Plaintiff, but he cannot prove a Fourth Amendment violation because he was arrested for and

eventually found guilty of disturbing the peace and resisting an officer. Any Fourth Amendment

claim is thus barred by Heck, and there are numerous Fifth Circuit cases to support this. Further,

it is clear that, if there was probable cause to arrest Plaintiff for any crime, he has no viable

Fourth Amendment claim. Defendants cite to Fifth Circuit case law for this position as well.

       Plaintiff’s claim for supervisory liability also fails because he has failed to demonstrate a

constitutional violation. Even putting this aside, the claims against Sheriff Ard are conclusory

and fail. There is no allegation of personal involvement by Sheriff Ard, and there are no

allegations of a pattern of similar incidents. Lastly, Sheriff Ard is entitled to qualified immunity.

       Plaintiff’s state law malicious prosecution claim cannot survive summary judgment, as

Plaintiff does not demonstrate that he was actually charged with and prosecuted for the crime of

Public Intimidation. He was never indicted or billed for this offense. Cases from this district

and others confirm that Plaintiff has no claim for malicious prosecution in these circumstances.

Further, the recent Supreme Court case of Lemoine v. Wolfe is not controlling; there were no

proceedings instituted, so the “bona fide” termination element is irrelevant.

       Plaintiff’s state law claims for vicarious liability against Sheriff Ard also fails, as there

are no remaining claims against Deputy Williams.

       Lastly, Plaintiff’s claim for injunctive and declaratory relief are moot because the Fifth

Circuit has already ruled the Public Intimidation statute unconstitutional.     There is no remaining

case or controversy. Plaintiff cannot make a showing of real or immediate threat of being



                                                   5
wronged again by this statute because it cannot be enforced. Plaintiff also cannot complain of

the threat of prosecution. First, these Defendants do not have the power to prosecute, as that

belongs solely to the Livingston Parish District Attorney. Second, again, the statute is

unconstitutional, so there is no realistic possibility of Plaintiff being prosecuted.

                     2. Plaintiff’s Opposition (Doc. 22)

       Plaintiff responds by stating that he does not oppose dismissal of (1) his claim for

injunctive and declaratory relief, and (2) the claims against Sheriff Ard for supervisor liability

and Monell liability. However, Plaintiff opposes the other issues.

       As to Plaintiff’s state law malicious prosecution claim, he asserts that Defendants must

have probable cause for each crime he alleged, not just for the arrest. Plaintiff cites to case law

from other circuits for this proposition and maintains that malicious prosecution is distinct from

false arrest and that, again, Defendants must have probable cause for each crime at issue.

       As to Heck, Plaintiff emphasizes that this case can, at most, bar the federal but not state

claim and that it only applies where “a successful § 1983 suit will necessarily imply the

invalidity of a prior state court conviction.” (Doc. 22 at 3 (emphasis in original).) According to

Plaintiff, Defendants have not established that Plaintiff’s claim for malicious prosecution of

Public Intimidation implies the invalidity of convictions for two separate offenses. Plaintiff also

urges that, though the prosecutor refused the Public Intimidation charge, Plaintiff still had to

incur attorney’s fees and an increased bail, aside from the “time, expense, and stress.” (Doc. 22

at 5.) Judge Jackson has also recently found that no reasonable officer could rely on the Public

Intimidation statute under these circumstances. Again, the question is whether the two

convictions can “easily coexist” with the malicious prosecution claim. Plaintiff says they are

conceptually distinct.



                                                   6
       As to the state law malicious prosecution claim, Plaintiff argues that all elements are met.

Here, a criminal judicial proceeding was “commenced” by Deputy Williams. Further, there is no

requirement for an indictment or bill of information. Rather, Lemoine relied on a case where the

grand jury refused to return a bill, yet the Supreme Court still found that the element of having a

bona fide termination was satisfied.

       Lastly, Plaintiff urges that the jury should be allowed to decide if there is a federal

malicious prosecution claim. Here, Plaintiff has stated that he was seized and held in jail prior to

the refusal to prosecute for Public Intimidation. Thus, Plaintiff’s claim survives.

                     3. Defendants’ Reply (Doc. 23)

       In reply, Defendants again assert that, in this circuit, there is no actionable § 1983 claim

for malicious prosecution. Defendants cite two cases from this Court for this position. Further,

Heck applies because the Public Intimidation charge and other convictions arise from the same

incident. Defendants again point to Fifth Circuit case law on this issue and note that there is no

attempt to distinguish or discuss these decisions. Defendants also hammer home that Plaintiff

was never charged with Public Intimidation and never had to defend those charges. There were

no charges to “drop,” and he never had to appear in court for them. Plaintiff cites the record

minutes from the state court proceedings.

       As to the state law malicious prosecution claim, Defendants urge that Plaintiff fails to

distinguish or discuss the cases they rely upon. Further, Plaintiff falsely attempts to equate this

case (where criminal prosecution was never instituted) with other cases (where the criminal

proceedings were instituted but the grand jury decided not to indict). Defendants argue that

Plaintiff is essentially arguing for a new standard, which the Court should not impose.




                                                  7
           B. Section 1983 Claim - Malicious Prosecution

                    1. Applicable Law

                          a. Generally

       Under Fifth Circuit precedent, malicious prosecution standing alone is not a violation of

the United States Constitution. Castellano v. Fragozo, 352 F.3d 939 (5th Cir. 2003); Deville v.

Marcantel, 567 F.3d 156 (5th Cir. 2009). In Castellano, the Fifth Circuit explained that a claim

under 42 U.S.C. § 1983 “must rest upon a denial of rights secured under federal and not state law.”

352 F.3d at 942. The court examined the Supreme Court’s opinion in Albright v. Olivier, 510 U.S.

266, 114 S. Ct. 807, 127 L. Ed. 2d 114 (1994) and determined that the Supreme Court had:

       rejected the contention that the initiation of criminal proceedings without probable
       cause is a violation of substantive due process, holding that petitioner must look to
       the explicit text of the Fourth Amendment as a source of protection for the
       “particular sort of government behavior” at issue. To the point, causing charges to
       be filed without probable cause will not without more violate the Constitution.
       So defined, the assertion of malicious prosecution states no constitutional
       claim. It is equally apparent that additional government acts that may attend the
       initiation of a criminal charge could give rise to claims of constitutional deprivation.
       The initiation of criminal charges without probable cause may set in force events
       that run afoul of explicit constitutional protection—the Fourth Amendment if the
       accused is seized and arrested, for example, or other constitutionally secured rights
       if a case is further pursued. Such claims of lost constitutional rights are for
       violation of rights locatable in constitutional text, and some such claims may
       be made under 42 U.S.C. § 1983. Regardless, they are not claims for malicious
       prosecution and labeling them as such only invites confusion.

Castellano, 352 F.3d at 953-54 (emphasis added).

       Plaintiff’s Complaint seems to recognize this case law, as he alleges that Williams is liable

for malicious prosecution under § 1983 because “the malicious prosecution of Rouse was

accompanied by and prompted a Fourth Amendment seizure of Rouse.” (Doc. 22-1 at 7.)

Similarly, Plaintiff’s opposition to the instant motion focuses on the fact that Plaintiff was

“seized.” (Doc. 22 at 10.) All of this is important because Castellano expressly contemplates that



                                                  8
the initiation of charges without probable cause may “set in force events that run afoul of explicit

constitutional protection—the Fourth Amendment if the accused is seized and arrested, for

example[.]” 352 F.3d at 953. That is, while the initiation of charges without probable cause is

part of the narrative underlying such a claim, it is later events that may directly run afoul of

constitutional protections.

         Deville is also instructive: there, the plaintiffs challenged alleged constitutional violations

“stemming from [a] May 2006 arrest.” 567 F.3d at 169. The Fifth Circuit quoted Castellano at

length, concluded that the plaintiffs’ claims for “malicious prosecution” associated with the arrest

were not “independently cognizable,” and then proceeded to consider a false arrest claim

associated with the arrest. Id. at 169-70. Notably absent from Deville was any discussion of, or

suggestion that, “malicious prosecution” was merely an improper label for a tort meaningfully

distinct from false arrest or false imprisonment. See also Golden v. Columbia Cas. Co., No. 13-

547, 2015 WL 3650761, at *29 (M.D. La. June 11, 2015) (deGravelles, J.) (in support of malicious

prosecution claim, plaintiffs submitted proof that they were arrested without probable cause;

malicious prosecution claim was summarily dismissed because court had previously addressed

Fourth Amendment claims for, inter alia, false arrest or unlawful seizure); Thomas v. Gulotta, No.

15-435, 2017 WL 379449, at *8 (M.D. La. Jan. 26, 2017) (Brady, J.) (dismissing federal malicious

prosecution claim because, under Castellano and Deville, plaintiff’s allegation that there was no

probable cause for his arrest was “a violation of a constitutional right, and not a claim for malicious

prosecution”). 2




2
  Relatedly, even assuming that some other distinct malicious prosecution claim exists, its contours are poorly defined
such that qualified immunity would likely apply. See, e.g., Bustillos v. El Paso Cty. Hosp. Dist., 891 F.3d 214, 220
(5th Cir. 2018) (qualified immunity protects officials from actions for money damages unless the official violates a
clearly established right).


                                                          9
       Thus, the Court will analyze Plaintiff’s claim under the standards applicable to other

constitutional claims, specifically false arrest under the Fourth Amendment. See Haggerty v.

Texas S. Univ., 391 F.3d 653, 655 (5th Cir. 2004) (false arrest or false imprisonment claim under

§ 1983 requires an arrest without probable cause); Cuadra v. Houston Indep. Sch. Dist., 626 F.3d

808, 813 (5th Cir. 2010) (lack of probable cause is a “necessary component” of false arrest or

unreasonable seizure claim).

                          b. False Arrest and Heck

       “In [Heck v. Humphrey, 512 U.S. 477, 114 S. Ct. 2364, 129 L. Ed. 2d 383 (1994)], the

Supreme Court held that a plaintiff who has been convicted of a crime cannot bring a § 1983

claim challenging the constitutionality of his conviction unless that conviction has been reversed,

expunged, declared invalid, or called into question by federal habeas corpus.” Arnold v. Town of

Slaughter, 100 F. App'x 321, 323 (5th Cir. 2004) (per curiam) (citing Heck, supra). That is,

“Heck teaches that in a § 1983 action, if ‘a judgment in favor of the plaintiff would necessarily

imply the invalidity of his conviction or sentence . . . the complaint must be dismissed unless the

plaintiff can demonstrate that the conviction or sentence has already been invalidated.’ ” Cano v.

Bexar Cty., Texas, 280 F. App'x 404, 408 (5th Cir. 2008) (per curiam) (quoting Heck, 512 U.S. at

487, 114 S. Ct. 2364).

       The Fifth Circuit has “applied Heck to bar claims for excessive force, false arrest,

malicious prosecution, and other claims of unlawful seizure.” Cormier v. Lafayette City-Par.

Consol. Gov't, 493 F. App'x 578, 583 (5th Cir. 2012) (per curiam) (citing Connors v. Graves,

538 F.3d 373, 377–78 (5th Cir. 2008) (excessive force and unlawful seizure); Wells v. Bonner,

45 F.3d 90, 94–96 (5th Cir. 1995) (malicious prosecution and false arrest)). The Fifth Circuit has

also “specifically noted that false-arrest and malicious-prosecution claims challenge the



                                                10
existence of probable cause and, thus, by their essence are collateral attacks on a criminal

judgment's validity.” Id. (citing Wells, 45 F.3d at 95). Further:

       The specific crimes charged are irrelevant if the § 1983 claims would cause a civil
       judgment in the plaintiff's favor to “collide” with the criminal judgment. Wells, 45
       F.3d at 95. It also is immaterial that the plaintiff was not convicted on every count
       charged. Id. False-arrest and malicious-prosecution claims—as attacks on probable
       cause—“focus on the validity of the arrest.” Id. Thus, “[i]f there was probable cause
       for any of the charges made . . . then the arrest was supported by probable cause,”
       and Heck applies. Id.; cf. Devenpeck v. Alford, 543 U.S. 146, 153, 125 S. Ct. 588,
       160 L. Ed. 2d 537 (2004) (“find[ing] no basis in precedent or reason” for
       concluding “that the probable-cause inquiry is further confined to the known facts
       bearing upon the offense actually invoked at the time of arrest, and that (in addition)
       the offense supported by these known facts must be ‘closely related’ to the offense
       that the officer invoked” (citation omitted)).

Id. at 583–84.

       Several cases illustrate these principles. In Wells, plaintiff was arrested outside of a

nightclub for disorderly conduct and resisting a search. Wells, 45 F.3d at 92. “The disorderly

conduct charge was dropped before trial. [Plaintiff] was prosecuted and convicted on the charge

of resisting a search. This conviction was upheld on appeal.” Id. at 93. Plaintiff filed a § 1983

action alleging, inter alia, false arrest and malicious prosecution. Id. The district court denied

the officers’ motion for summary judgment. Id. The Fifth Circuit reversed based on Heck. Id. at

94. As to the malicious prosecution claim, the appellate court stated:

       The prosecution of Wells resulted in his conviction for resisting a search. Wells
       argues that he was maliciously and unconstitutionally prosecuted because the state
       lacked a basis in probable cause that he was guilty of the crime charged; in other
       words, in this § 1983 civil action, Wells seeks to prove that his criminal conviction
       is not supported by probable cause. He thus collides with Heck, and the collision is
       fatal to his claim: the civil judgment Wells seeks necessarily implies the invalidity
       of his criminal conviction—which has not been reversed or otherwise lawfully set
       aside. In short, Wells has no cognizable claim under § 1983 for malicious
       prosecution and his claim will never mature so long as his criminal conviction
       remains undisturbed. It follows, therefore, that the defendant officers are entitled to
       immunity on the malicious prosecution claim and the district court's denial of
       immunity on this claim must be reversed.

Wells, 45 F.3d at 94–95. The circuit court also noted:
                                                 11
        At the time of his arrest, Wells was charged with disorderly conduct and resisting
        a search. The disorderly conduct charge was dismissed at some point before trial,
        although the record is unclear as to when the dismissal occurred. Except for the
        initial charge and the dismissal of the charge, the record does not reflect any
        prosecutorial action on the part of the state independent of the resisting a search
        charge and prosecution. Consequently, the record reflects no evidence that would
        support a constitutional claim against the defendants for malicious prosecution on
        the basis of the disorderly conduct charge.
Id., 45 F.3d at 95 n.2. The Fifth Circuit also found the false arrest claim barred by Heck:

        First, [plaintiff Wells] alleges that he was subjected to a false arrest. He seeks to
        prove that his arrest lacked a basis in probable cause. It is immediately clear that
        again the rationale of Heck precludes his claim of false arrest. As we have noted
        earlier, Wells was arrested and charged with resisting a search and disorderly
        conduct. He was duly convicted—a conviction that still stands—for resisting a
        search. Although it is true that the defendant officers also charged Wells with
        disorderly conduct, and that Wells was not convicted on that charge, these facts are
        insignificant in determining whether Wells presently has a § 1983 claim for an
        unconstitutional arrest. The claim for false arrest does not cast its primary focus on
        the validity of each individual charge; instead, we focus on the validity of the arrest.
        If there was probable cause for any of the charges made—here either disorderly
        conduct or resisting a search—then the arrest was supported by probable cause,
        and the claim for false arrest fails. Thus, Wells's proof to establish his false arrest
        claim, i.e., that there was no probable cause to arrest either for disorderly conduct
        or for resisting a search, would demonstrate the invalidity of Wells's conviction for
        resisting a search. Heck, 512 U.S. at ––––, 114 S.Ct. at 2372. Consequently, Heck
        dictates that his claim for false arrest is not cognizable in the absence of the
        invalidation of his conviction for resisting a search, which, as we have noted, has
        not occurred.

Id. at 95.

        Likewise, in Arnold, Plaintiff “was arrested and charged with public intimidation of

police officers and possession of marijuana. He plead not guilty to these charges, which were

eventually dropped.” Arnold, 100 F. App’x at 322. Later, he was charged with resisting an

officer. Id. He was convicted and sentenced, and his charge was not overturned. Id. He later

sued under § 1983 and also asserted a number of state law claims. Id. Defendants moved for

summary judgment and urged Heck. Id. The district court granted the motion, and the Fifth

Circuit affirmed. Id. at 322–23. In doing so, the appellate court explained:

                                                  12
        [T]o obtain Arnold's conviction for resisting an officer, the prosecution had to prove
        that the officers were making a lawful arrest. La. Rev. Stat. Ann. § 14:08. The state
        trial judge appeared to find that Arnold resisted and interfered with two different
        lawful arrests-his own and Bonner's. Thus, by claiming false arrest, Arnold argues
        that, contrary to one finding underlying his conviction, his arrest was unlawful. This
        claim, then, also violates Heck.

Arnold, 100 F. App'x at 325.

        Similarly, in Cormier, plaintiff called police with a trespassing complaint, and officers

were sent to the scene. Cormier, 493 F. App’x at 580. Following an altercation with a homeless

man, two officers issued a summons for simple battery and released the plaintiff. Id. at 581.

Later, a bill of information was issued adding the charge of aggravated assault. Id. Both charges

were eventually dismissed, but a superseding information was then filed charging plaintiff with

distributing the peace. Id. He was convicted and sentenced to a fine, six months’ probation, and

a suspended sentence of ten days in jail. Id. He appealed but lost. Id.

        Plaintiff later brought claims under § 1983 and state law. Cormier, 493 F. App’x at 581.

The district court dismissed most of the claims but concluded that the two officers falsely

arrested plaintiff and contributed to malicious prosecution. Id. at 582. The district court also

rejected the Heck defense. Id.

        The Fifth Circuit reversed, finding that Heck “preclude[d] [plaintiff’s] claims” under §

1983 “for malicious-prosecution, defamation, and ‘false-imprisonment’ ” (also characterized as “

‘false-arrest’ ”). Id. at 583. The Fifth Circuit explained:

        Cormier has introduced no evidence showing that his disturbing-the-peace
        conviction has been reversed or otherwise called into question. Allowing Cormier
        to proceed with his false-arrest and malicious-prosecution claims against the
        officers under § 1983, then, risks “undermining the validity of his criminal
        conviction[ ]” because the same underlying events triggered those charges.
        Connors, 538 F.3d at 377. Heck thus bars those claims.

Id. at 584.



                                                 13
                     2. Analysis

       In short, Defendants are entitled to summary judgment on this issue. Though Plaintiff

was arrested for the crime of Public Intimidation, he was also arrested for and convicted of the

crimes of Disturbing the Peace and Resisting an Officer. (SUMF ¶ 5, Doc. 20-1.) Plaintiff has

submitted no evidence demonstrating these convictions were invalid. As a result, Plaintiff’s

claims are barred by Heck.

       Plaintiff’s arguments are unpersuasive, as a successful § 1983 suit would “necessarily

imply the invalidity of his conviction or sentence.” Cano, 280 F. App’x at 408. All of the

charges for which Plaintiff was arrested arise from the same underlying conduct. See Cormier,

493 F. App’x at 584 (“Allowing Cormier to proceed with his false-arrest and malicious-

prosecution claims against the officers under § 1983, then, risks ‘undermining the validity of his

criminal conviction[ ]’ because the same underlying events triggered those charges.” (citation

omitted)); Cano, 280 F. App’x at 408 (“Cano's conduct that gave rise to probable cause to arrest

is also the conduct that forms the basis of his conviction. Therefore, because a judgment in favor

of Cano would necessarily imply the invalidity of his assault conviction, Heck bars this claim.”).

Thus, contrary to Plaintiff’s position, the “factual basis for the [Public Intimidation] conviction is

[not] temporally and conceptionally distinct from the” false arrest claim. (Doc. 22 at 3–4

(quoting Bush v. Strain, 513 F.3d 492, 498 (5th Cir. 2008)); cf. Bush, 513 F.3d at 500 (“Because

Bush has produced evidence that the alleged excessive force occurred after she stopped resisting

arrest, and the fact findings essential to her criminal conviction are not inherently at odds with

this claim, a favorable verdict on her excessive force claims will not undermine her criminal

conviction.” (emphasis added)). Thus, Heck applies to bar Plaintiff’s claim.




                                                 14
         This is particularly true because Plaintiff was convicted of Resisting an Officer, which

necessarily requires a lawful arrest. 3 As Judge Brady stated in a similar case:

         The “core of Heck is a proscription against allowing a civil tort suit to cast doubt
         on a criminal conviction.” Faulkner v. McCormick, 2002 WL 31465892 at 2 (E.D.
         La. 11/1/02) (citing Heck, 512 U.S. at 487). Here, [plaintiff] Foster pled guilty and
         was convicted of resisting an officer and remaining after forbidden. Consequently,
         Plaintiff's claim of false arrest under § 1983 would directly contradict her
         conviction because part of the conviction of resisting an officer requires that there
         be a lawful arrest. To succeed under this claim, Plaintiff would have to prove that
         the arrest was unlawful, casting doubt on the subsequent conviction of resisting
         arrest. “Heck will not permit such a conflict between civil and criminal proceeding
         to stand simultaneously.” Arnold v. Town of Slaughter, 2003 WL 25739166 at 3
         (M.D. La. 2003). Allowing the Plaintiff to proceed with her false-arrest claim
         would necessarily attack one of the grounds for her arrest because she was charged
         with, and ultimately pleaded guilty to, resisting arrest. Daigre v. City of Waveland,
         Miss., 549 Fed. Appx. 283, 287 (5th Cir. 2013). Unless and until Plaintiff's criminal
         conviction is expunged or invalidated, a § 1983 claim for false arrest is therefore
         “not cognizable.”

Foster v. City of Addis, No. 13-702, 2014 WL 5778922, at *2 (M.D. La. Nov. 3, 2014) (Brady,

J.); see also Arnold, 100 F. App'x at 325 (“The state trial judge appeared to find that Arnold

resisted and interfered with two different lawful arrests-his own and Bonner's. Thus, by claiming

false arrest, Arnold argues that, contrary to one finding underlying his conviction, his arrest was

unlawful. This claim, then, also violates Heck.”). In sum, Plaintiff’s false arrest claim

“necessarily impl[ies] the invalidity of his conviction or sentence,” Cano 280 F. App’x at 408, so

this claim is barred by Heck.

         Further, as Defendants argue, any wrongful seizure or false arrest claim would fail for an

additional reason. Wells and Cormier makes that “ ‘[i]f there was probable cause for any of the

charges made . . . then the arrest was supported by probable cause,’ and Heck applies.” Cormier,



3
  See La. Rev. Stat. Ann. § 14:108(A) (“Resisting an officer is the intentional interference with, opposition or
resistance to, or obstruction of an individual acting in his official capacity and authorized by law to make a lawful
arrest, lawful detention, or seizure of property . . . when the offender knows or has reason to know that the person
arresting, detaining, seizing property, or serving process is acting in his official capacity.” (emphasis added)).


                                                          15
493 F. App'x at 583–84 (quoting Wells, 45 F.3d at 95). Thus, contrary to Plaintiff’s arguments, it

is immaterial that there was no probable cause for the Public Intimidation charge. Under Fifth

Circuit case law, because there was probable cause for the Disturbing the Peace and Resisting an

Officer charges, “the arrest was supported by probable cause, and Heck applies,” Cormier, 493 F.

App'x at 583–84 (citations and quotations omitted), and “the claim for false arrest fails,” Wells 45

F.3d at 95.

       For all these reasons, Plaintiff’s § 1983 “malicious prosecution” claim is dismissed. This

claim is not “independently cognizable” in the Fifth Circuit, and, to the extent Plaintiff asserts a

wrongful seizure or false arrest claim, Plaintiff’s claim fails because of Heck and because the arrest

was supported by probable cause. Accordingly, this claim is dismissed.

              C. Section 1983 Claim - Supervisory and Monell Liability

       Plaintiff did not oppose dismissal of his supervisory and Monell claims. (See Doc. 22 at

2.) Accordingly, these claims are dismissed with prejudice.

              D. Claim for Declaratory and Injunctive Relief to Hold La. Rev. Stat. Ann. §
                 14:122 Unconstitutional

       Similarly, Plaintiff did not oppose the dismissal of his constitutional attack against La.

Rev. Stat. Ann. § 14:122. (See Doc. 22 at 1–2.) Accordingly, these claims are also dismissed

with prejudice.

              E. State Law Malicious Prosecution Claim and Vicarious Liability Claim

       “The district courts may decline to exercise supplemental jurisdiction over a claim

under subsection (a) if— . . . (3) the district court has dismissed all claims over which it

has original jurisdiction[.]” 28 U.S.C. § 1367(c)(3). Here, the Court has dismissed all

claims over which it has original jurisdiction, namely the claims under § 1983 and the

claims that La. Rev. Stat. Ann § 14:122 was unconstitutional. As a result, § 1367(c)(3)

                                                 16
applies, and the Court will decline to exercise supplemental jurisdiction over Plaintiff’s

remaining state law claim of malicious prosecution and vicarious liability.

    IV.      Plaintiff’s MPSJ

          As stated above, Plaintiff also filed a cross motion for summary judgment on the state

law malicious prosecution claim. For the same reasons provided above, the Court declines to

exercise supplemental jurisdiction over this claim, so Plaintiff’s MPSJ is denied without

prejudice to refiling in state court.

    V.       Conclusion

          Accordingly,

          IT IS ORDERED that the Motion for Summary Judgment (Doc. 20) filed by Defendants

Jason Ard, Sheriff of Livingston Parish, and Deputy Christian Williams is GRANTED IN

PART and DENIED IN PART. Plaintiff John Rouse’s claims under § 1983 for malicious

prosecution, for supervisory liability, and for Monell liability are DISMISSED WITH

PREJUDICE. Further, Plaintiff’s claim for injunctive and declaratory relief to hold La Rev.

Stat. Ann. § 14:122 unconstitutional and prevent its enforcement are also DISMISSED AS

MOOT AND WITHOUT PREJUDICE. The Court will decline to exercise supplemental

jurisdiction over Plaintiff’s state law malicious prosecution and vicarious liability claims, so this

part of the Defendants’ MSJ is DENIED WITHOUT PREJUDICE. Additionally, Plaintiff’s

Motion for Partial Summary Judgment (Doc. 24) on the issue of Plaintiff’s state law malicious

prosecution claim is DENIED WITHOUT PREJUDICE.

          Signed in Baton Rouge, Louisiana, on January 8, 2020.


                                              S
                                          JUDGE JOHN W. deGRAVELLES
                                          UNITED STATES DISTRICT COURT
                                          MIDDLE DISTRICT OF LOUISIANA
                                               17
